DLD-113                                                      NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 10-4311
                                     ___________

                                 CURTIS THROWER,
                                               Appellant

                                           v.

OSCAR ALVIES, Hudson County Jail Administrator; DR. IBERWIRO, Hudson County
 Correctional Center's Medical Director; THOMAS DEGISE, Hudson County’s County
Executives, et al; CHRIST HOSPITAL, et al; DARLENE CAMADY, Sergeant, Hudson
   County Correctional Center; OFFICER SANTIGO, Internal Affairs Hud. County
                          Jail; JANE & JOHN DOES (0-100)
                      ____________________________________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                            (D.C. Civil No. 2-09-cv-04296)
                     District Judge: Honorable Faith S. Hochberg
                     ____________________________________

 Submitted for Possible Jurisdictional Defect, and for Possible Dismissal Pursuant to 28
  U.S.C. § 1915(e)(2)(B) or Summary Action Pursuant to Third Circuit LAR 27.4 and
                                       I.O.P. 10.6
                                   February 10, 2011
                Before: BARRY, FISHER and ROTH, Circuit Judges

                              (Opinion filed: May 2, 2011)
                                      _________

                                      OPINION
                                      _________

PER CURIAM

      Curtis Thrower, an inmate at the Monmouth County Correctional Institute, appeals
from an order of the District Court granting summary judgment in favor of the defendants

in this pro se civil rights action.1 For the following reasons, we will summarily affirm.

       In July 2009, Thrower was held in the Hudson County Correctional Center while

awaiting trial for shoplifting and possession. On July 30, 2009, Thrower submitted an

Inmate Request Form, asking to be transferred to another unit of the prison because of

other inmates’ “nonsense” and “disrespect.” He claims that, the following day, two

unidentified inmates entered his cell and sexually assaulted him. Later that day, he

reported the assault and was taken to the prison’s infirmary.

       Thrower claims that an unidentified doctor conducted an examination. The doctor

cleaned Thrower’s anus and gave him new pants and underwear, collecting the ones that

Thrower had been wearing. Thrower claims that the clothes that the doctor took

contained evidence of the rape. The defendants argue that the prison does not have the

proper equipment to conduct sexual-assault examinations, and they deny that Thrower

was given such an exam.

       After speaking with the nurse in the infirmary, Thrower was taken to an offsite

hospital, where he was given a sexual-assault examination. According to the defendants,

this is the prison’s standard procedure. He was also interviewed by a prison investigator

about the alleged rape. Thrower argues that the investigator was rude and did not believe


       1
             After Thrower filed the his complaint, the District Court dismissed without
prejudice Hudson County Executive Thomas Degise and Christ Hospital because
Thrower did not allege that these defendants had wronged him in any way. Thrower did
not amend his complaint or in any way attempt to bring these defendants back into the
                                             2
his account of what had occurred. The investigator claims to have interviewed Thrower

and the examining nurse. The nurse said that there was no evidence of sexual assault.

        When Thrower was discharged from the hospital, he was given after-care

instructions. Part of these instructions stated that infections resulting from sexual assault

are uncommon, but that victims sometimes take antibiotics as a precaution. Thrower

claims that he asked for a prescription for antibiotics, and that the nurse provided it to the

guard who had accompanied him to the hospital. He was also instructed to undergo

follow-up tests in six weeks and in six to twelve months. He never received the

antibiotics. Two weeks later, he developed a rash on his genitals. The prison doctor

prescribed an antifungal cream, which cleared up the rash. The prison conducted the six-

week test for sexually transmitted diseases as instructed by the hospital. The result was

negative.

        Thrower claims that in the following weeks, he and his family contacted the

Hudson County Prosecutor’s Office and learned that it had not been contacted by the

prison about the alleged rape. At some point, a detective from the prosecutor’s office

interviewed Thrower and reviewed the prison surveillance tape from the day in question.

The detective concluded that no sexual assault had occurred and closed the investigation.

        In August 2009, Thrower filed a complaint pursuant to 42 U.S.C. § 1983. He

named as defendants several prison officials, as well as members of the prison’s medical

staff. He alleged that (1) he did not receive proper medical care at the prison, (2) the


case.
                                              3
prison failed to protect him, and (3) the defendants caused the investigation into his

allegations to be inadequate. The District Court granted summary judgment to the

defendants on all claims. Thrower appealed.

       We have jurisdiction to hear this appeal under 28 U.S.C. § 1291. When reviewing

a district court’s grant of summary judgment, we exercise plenary review, viewing the

facts in the light most favorable to the nonmoving party. Dee v. Borough of Dunmore,

549 F.3d 225, 229 (3d Cir. 2008). Summary judgment is proper, and the moving party is

entitled to judgment as a matter of law, where, viewing the evidence in the light most

favorable to the nonmoving party and drawing all inferences in favor of that party, no

genuine issue of material fact exists. Fed. R. Civ. P. 56(c); Kaucher v. County of Bucks,

455 F.3d 418, 422-23 (3d Cir. 2006). Summary action is warranted if an appeal presents

no substantial question. LAR 27.4; I.O.P. 10.6.

       Thrower alleges that the defendants violated his constitutional rights by failing to

provide him with antibiotics to stave off the infections that sometimes occur after a

sexual assault. Because Thrower was a pretrial detainee at the time of the alleged assault,

we evaluate his claim under the Due Process Clause of the Fourteenth Amendment,

which prohibits the defendants from undertaking acts that amount to punishment.

Hubbard v. Taylor, 399 F.3d 150, 166 (3d Cir. 2004). We have held that the Due Process

Clause provides pretrial detainees with at least as much protection as is afforded to

prisoners raising denial-of-medical-treatment claims under the Eighth Amendment.

Natale v. Camden Cnty. Corr. Facility, 318 F.3d 575, 581-82 (3d Cir. 2003). Eighth
                                             4
Amendment claims require prisoners to show that (1) the alleged deprivation is

“objectively, sufficiently serious,” and (2) the defendant acted with “deliberate

indifference to inmate health or safety.” Farmer v. Brennan, 511 U.S. 825, 834 (1994)

(internal quotations and citations omitted).

       In Natale, we had no need to decide whether the Fourteenth Amendment provides

greater protection to pretrial detainees raising denial-of-medical-treatment claims than the

Eighth Amendment provides to prisoners raising the same claims. Id. at 581. Likewise,

we need not address the question here. Thrower does not dispute that, after he reported

the alleged rape, he was taken to the prison infirmary, then to the hospital for an

examination, and then back to the prison infirmary, where he remained under observation

for the following five days. Thrower’s argument with regard to the antibiotic, which he

claims the defendants should have given him, is to no avail. He did not submit evidence

to show that he actually received a prescription for the medicine. Instead, he provided his

discharge papers, which indicated that “[u]sually infection does not develop as a result of

sexual assault, but antibiotics are sometimes used to prevent this problem.” The papers

also recommended that he undergo a six-week blood test to determine whether any

sexually transmitted diseases developed later. Thrower admits that the defendants

conducted this test. When Thrower developed the rash, he promptly received treatment.

Thus, the medical care provided by the defendants did not amount to punishment.

       Thrower next argues that the defendants failed to protect him from the other

inmates. We analyze this claim in the same way that we analyzed the denial-of-medical-
                                               5
treatment claim: the Due Process Clause provides the framework, while the Eighth

Amendment provides a “floor of sorts.” Kost v. Kozakiewicz, 1 F.3d 176, 188 n.10 (3d

Cir. 1993). Under the Eighth Amendment, a plaintiff must show that the defendant

“knows of and disregards an excessive risk to inmate health and safety.” Farmer v.

Brennan, 511 U.S. 825, 837 (1994). Here, Thrower has not established that the

defendants knew that he was in danger of being raped. The Inmate Request Form that

Thrower submitted says that other inmates were “disrespectful,” but it also says, “I

[Thrower] have no problem disciplining either adult or child. Yet, it’s a known fact I’ll

be sent to lock-up.” Nothing in this request alerts the defendants that Thrower was in any

danger. If anything, the request indicates that Thrower was on the verge of harming the

other inmates, and not the other way around. Thus, he has not shown that the defendants

disregarded a risk to his safety.

       Finally, Thrower argues that the defendants retaliated against him by failing to

notify the Hudson County Prosecutor’s Office of his allegations. A plaintiff making a

retaliation claim must show (1) that he was engaging in constitutionally protected

activity, (2) that he suffered adverse action at the hands of the defendants, and (3) that

there is a causal link between to protected activity and the adverse action. Rauser v.

Horn, 241 F.3d 330, 333 (3d Cir. 2001). Here, Thrower has not established that he

suffered adverse action. The prosecutor, as well as the prison investigator, conducted an

investigation, which included interviewing Thrower and reviewing the surveillance tape.

The prosecutor concluded that there was no assault. Thrower disagrees with the
                                              6
conclusion, but he does not show how that investigation was inadequate. Thus, he has

not made out a retaliation claim.

       Accordingly, we conclude that this appeal presents no substantial question, and we

will affirm the District Court’s decision. Thrower’s motions for the appointment of

counsel and to expedite the appeal are denied.




                                            7